Citation Nr: 0733741	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO. 04-42 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
elbow disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

3. Entitlement to service connection for left elbow 
disability.

4. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks service connection for left elbow 
disability, as well as increased ratings for his service-
connected degenerative joint disease of the left and right 
knees. He also seeks to reopen previously denied claims of 
entitlement to service connection for right elbow disability 
and entitlement to service connection for bilateral hearing 
loss disability.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, however, the veteran has not been notified of 
the degree of disability or the effective date of the 
disability should service connection be granted for left 
elbow disability, right elbow disability, and/or bilateral 
hearing loss disability. 

In August 2007, during the course of the appeal, the veteran 
submitted outpatient records reflecting his treatment by VA 
from August 2006 to July 2007. These records are held to have 
been in constructive possession of the Board. Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered). 
However, those records have not yet been reviewed by the RO, 
and the veteran has not waived his right to have them so 
reviewed prior to consideration by the Board. 38 C.F.R. 
§ 20.1304(c) (2007). 

Specifically with regard to the veteran's application to 
reopen claims of service connection for a right elbow 
disorder and bilateral hearing loss, the RO/AMC must ensure 
compliance with VA's duty to notify in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (Holding that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.).  


In light of the foregoing, additional development of the 
record is warranted prior to further review by the Board. 
Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1. Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. In so doing, notify 
the veteran of the degree of disability 
and the effective date of the disability 
should service connection be granted for 
left elbow disability, right elbow 
disability, and/or bilateral hearing loss 
disability. Dingess. Also ensure 
compliance with VA's duty to notify as to 
the reopening of claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2. When the action requested in part 1 
has been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
following issues: a) whether new and 
material evidence has been received to 
reopen a claim of service connection 
right elbow disability; b) whether new 
and material evidence has been received 
to reopen a claim of service connection 
for bilateral hearing loss disability; 
c) entitlement to service connection for 
left elbow disability; d) entitlement to 
an increased rating for degenerative 
joint disease of the left knee; and 
e) entitlement to an increased rating for 
degenerative joint disease of the right 
knee. 

The RO's considerations must include, but 
are not limited to, the VA outpatient 
records reflecting the veteran's 
treatment from August 2006 to July 2007.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



